Opinion issued November 15, 2007


 
 
 
 
 
 
 
 
In The
Court of Appeals
For The
First District of Texas
____________
 
NO. 01-07-00838-CV
____________
 
IN RE BAYER MATERIALSCIENCE, LLC, Relator
 

 
 
Original Proceeding on Petition for Writ of Mandamus
 

 
 
MEMORANDUM OPINION
           Relator, Bayer Materialscience, LLC, has filed a petition for writ of mandamus
complaining of Judge Cain’s
 September 7, 2007 order, which sets trial groups for
underlying case.
           We deny the petition for writ of mandamus.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Alcala and Bland.